     Case 4:20-cv-00651 Document 40 Filed on 07/31/20 in TXSD Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

HERBERT DARRELL HAY,                       §
                                           §
              Plaintiff,                   §
v.                                         §       CIVIL ACTION H-20-0651
                                           §
LORIE DAVIS, ET AL.,                       §
                                           §
              Defendants.                  §

                                        ORDER

       Plaintiff’s applications to proceed in forma pauperis on interlocutory appeal (Docket

Entries No. 36, 39) are DENIED for his failure to attach certified copies of his current inmate

trust account statement.

       Plaintiff’s pro se motion for a temporary restraining order (Docket Entry No. 34) is

DENIED. According to his proposed order, plaintiff seeks injunctive relief prohibiting

certain prison employees from “denying him assistance in preparing, filing,” and for prison

employees to “provide a person trained in the law, or attorney, to assist in writing his

amended complaint, motions, and other matters, and to immediately place him in

“safekeeping” status, or provide a laptop with voice recognition software (Word Perfect –

Dragon Voice) and a printer with paper” to prepare his legal matters. Id., p. 23. He further

asks that prison officials be prohibited from denying him access to courts during the ongoing

prison lock down.
     Case 4:20-cv-00651 Document 40 Filed on 07/31/20 in TXSD Page 2 of 3




       A temporary restraining order may be granted only if a plaintiff shows (1) a

substantial likelihood of success on the merits, (2) a substantial threat of irreparable injury

if the injunction is denied, (3) that the threatened injury outweighs any damage that the

injunction might cause a defendant, and (4) that the injunction will not disserve the public

interest. Lake Charles Diesel, Inc. v. General Motors Corp., 328 F.3d 192, 195–96 (5th Cir.

2003). The granting or denying of temporary injunctive relief is within the discretion of the

trial court. Apple Barrel Productions, Inc. v. Beard, 730 F.2d 384, 386 (5th Cir. 1984).

Because a preliminary injunction is such an extraordinary, and perhaps drastic, remedy, one

is not granted unless the movant clearly carries the onerous burden of persuasion as to all of

the elements. United States v. Jefferson County, 720 F.2d 1511, 1519 (5th Cir. 1983).

       Plaintiff does not meet his burden of proof for meriting the requested temporary

injunctive relief. The Court has denied plaintiff’s motions for appointment of counsel, and

plaintiff enjoys no constitutional right to have counsel, inmate counsel substitute, or a typist

provided to him by the prison system. Nor does he have a constitutional right to be provided

a personal laptop with voice recognition software and a printer with paper.

       Nor does plaintiff establish, as to any of his requested temporary relief, a substantial

threat of irreparable injury if the temporary injunctive relief is not granted. Should a court

or jury determine at a later time that plaintiff’s constitutional rights have been violated, he

can be awarded monetary damages as may be deemed appropriate.




                                               2
     Case 4:20-cv-00651 Document 40 Filed on 07/31/20 in TXSD Page 3 of 3




       The Court is aware that plaintiff has osteoarthritis and swelling in his hand that makes

writing at length difficult and uncomfortable. Plaintiff is advised to draft and write his

pleadings as concisely and efficiently as possible.

       Plaintiff’s motions (Docket Entries No. 34, 36, 39) are DENIED.

       Signed at Houston, Texas, on July 31, 2020.




                                                        Gray H. Miller
                                              Senior United States District Judge




                                              3
